Chief Justice Boyle
delivered the Opinion of the Court.
The breach of the condition of the bond alleged in the declaration, is plainly insufficient. The condition nf the bond is awkwardly expressed, but the fairest and indeed the only sensible construction which can be placed upon it, is to give it the effect of a stipulation on the part of the obligor to pay to the officers of the court, the fees to which Calk the defendant. in the ejectment, refered to in the condition of the bond, should become liable But the declaration alleges the breach Jn a failure to pay the fees to Calk, and not in a failure to pay them to the officers of the court, and the allegation might, therefore, be true, and yet there might be no breach of the condition of the.bond; for the failure to pay the fees to Calk, does not necessarily imply a failure to pay them to the officers of the court
There are other irregularities in the subsequent proceedings of the cause, but as the declaration is insufficient, and the judgment in favor of Calk on *342that account erroneous, it seems unnecessary to notice the subsequent irregularities.
Mayes for plaintiff; Triplett for defendant;
The judgment must he reversed with costs, and the cause he remanded, for new proceedings to he had, not inconsistent herewith.